836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darnell HOPEWELL, Plaintiff-Appellant,v.Warden Gene A. SCROGGY et al., Defendants-Appellees.Darnell HOPEWELL, Plaintiff-Appellant,v.Lt. T. BARNES et al., Defendants-Appellees.
No. 87-5720.
United States Court of Appeals, Sixth Circuit.
Jan. 7, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff is an inmate of the Kentucky State Penitentiary.  He filed two civil rights actions (42 U.S.C. Sec. 1983) against various prison officials seeking monetary damages and other relief.  The district court, after consolidating the cases, granted summary judgment for defendants on all claims.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court orders of June 8, 1987, and June 12, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.